DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered. Claims 1-10 and 12-20 are currently pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5860976 (Clausen hereinafter). 
Regarding claim 1, Clausen teaches a submerged fuel pump that discloses a submersible pump having a suction port at a first end and a discharge port at a second end (Pump 16 in Figure 1 with inlet on the bottom end and outlet on the top end per Column 3 Line 57 through Column 4 Line 2), the selective barrier (Figure 18 Filter 2) comprising: a frame having a sidewall, a top end and an opposing bottom end coupled together by the sidewall (Frame made of bottom end 72, sidewall (112, 130, 82), and top end 70), and the top end having a central aperture therein (Figure 1), wherein the suction port of the pump is configured to be suspended inside the frame and proximate the bottom end of the frame (Evident form Figure 1); the discharge port of the pump is configured to be proximate the top end of the frame so that a discharge pipe passing through the central aperture can be coupled to the discharge port of the pump positioned inside the frame (Evident form Figure 1); and a membrane wrapped around the frame and configured to enclose the submersible pump (Membrane 74), wherein at least one of the top end and the opposing bottom end is covered by the same membrane wrapped around the sidewall (Under the broadest reasonable interpretation, a portion of 74 is covering a portion of the top 70 and bottom 72); wherein the selective barrier is sized to completely enclose the submersible pump and be spaced apart from the submersible pump a pre-defined distance in order to define a contiguous fluid passageway between the selective barrier and the suction port of the submersible pump that is suspended inside the selective barrier (Clearly shown in Figures 1-3).
Regarding claim 2, Clausen’s teachings are described above in claim 1 where Clausen further discloses that the membrane comprises mesh having a plurality of passageways formed therein to allow fluid to pass through (Filter 74 will inherently feature a mesh to allow for fluid to pass while preventing appropriately sized debris).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 5860796 (Clausen).
Regarding claim 3, Clausen’s teachings are described above in claim 1, respectively, but are silent with respect to the pre-defined distance is at least one inch. Clausen does disclose that the sizing of the pump and by association the filter is application dependent (Column 3 Line 57 through Column 4 Line 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a matter of design choice to size the gap between the filter and pump to be at least one inch to account for the applied site and the site’s particular size requirements. Gardner v. TEC Syst, Inc. MPEP 2144.04 Section IV Subsection A. 
Regarding claim 4, Clausen’s teachings are described above in claim 2, respectively, but are silent with respect to the pre-defined distance is at least one inch. Clausen does disclose that the sizing of the pump and by association the filter is application dependent (Column 3 Line 57 through Column 4 Line 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a matter of design choice to size the gap Gardner v. TEC Syst, Inc. MPEP 2144.04 Section IV Subsection A.
Claims 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 5860796 (Clausen) in view of US 5860792 (Marks hereinafter).
Regarding claim 5, Clausen’s teachings are described above in claim 2 but are silent with respect to a strainer over the suction port.
However, Marks teaches a submersible pump that discloses the use of a filter and a strainer on the inlet tube (Strainer 70 paired with external filter clamped to the inlet 54 per Column 3 Lines 47-50). The resultant combination would place a strainer on the inlet of the pump 54 of Evingham.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inlet of Clausen’s pump with the strainer taught by Marks to further exclude particulates from entering the pump therefore preventing damage to any of the internal components of the pump.
Regarding claim 6, Clausen’s modified teachings are described above in claim 5 where the combination of Clausen and Marks would further discloses that the membrane is configured to allow larger sized particles to pass than through the strainer over the suction port. The sizing of the gapping in the strainer relative to the gapping in the filter would have to be smaller in order for a double filter to effectively function. If the strainer had larger gaps than the filter than the strainer would be useless and cause fluid flow impedance. If the strainer had equivalent gaps to the filter gaps than there would be no additional filtering and as stated immediately prior would be useless and cause fluid flow issues. It should be noted that there are a finite of relative sizes, three in fact (strainer < filter; strainer > filter; strainer = filter), such that it would 
Regarding claim 7, Clausen’s modified teachings are described above in claim 6 where Clausen further discloses that the frame is cylindrical in shape (Evident from Clausen Figures 1-3). 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 5860796 (Clausen) in view of US 5860792 (Marks) and further in view of US 2007/0187328 (Gordon hereinafter). 
Regarding claim 8, Clausen’s modified teachings are described above in claim 6 but are silent with respect to the membrane being made of plastic.
However, Gordon teaches a filter used for a fluid pump’s intake port that discloses a membrane with plastic (¶ 70 details an equivalent frame for the filter being made of metal or plastic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the membrane of Clausen with the plastic taught by Gordon to allow for a lightweight, inert, and durable material to house the membrane.
Regarding claim 9, Clausen’s modified teachings are described above in claim 6 but are silent with respect to the membrane being made of metal. 
However, Gordon teaches a filter used for a fluid pump’s intake port that discloses a membrane with metal (¶ 70 details an equivalent frame for the filter being made of metal or plastic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame material of Clausen with the metal taught by Gordon to allow for a durable and strong material to house the filter membrane.
Claims 10, 12-14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 5860796 (Clausen) in view of US 2011/0247970 (Evingham hereinafter).
Regarding claim 10, Clausen teaches a submerged fuel pump that discloses a submersible pump having a suction port at a first end and a discharge port at a second end (Pump 16 in Figure 1 with inlet on the bottom end and outlet on the top end per Column 3 Line 57 through Column 4 Line 2), the selective barrier (Figure 18 Filter 2) comprising: a frame having a sidewall, a top end and an opposing bottom end coupled together by the sidewall (Frame made of bottom end 72, sidewall (112, 130, 82), and top end 70), and the top end having a central aperture therein (Figure 1), wherein the suction port of the pump is configured to be suspended inside the frame and proximate the bottom end of the frame (Evident form Figure 1); the discharge port of the pump is configured to be proximate the top end of the frame so that a discharge pipe passing through the central aperture can be coupled to the discharge port of the pump positioned inside the frame (Evident form Figure 1); and a membrane wrapped around the frame and configured to enclose the submersible pump (Membrane 74), wherein at least one of the top end and the opposing bottom end is covered by the same membrane wrapped around the sidewall (Under the broadest reasonable interpretation, a portion of 74 is covering a portion of the top 70 and bottom 72); wherein the selective barrier is sized to completely enclose the submersible pump and be spaced apart from the submersible pump a pre-defined distance in order to define a contiguous fluid passageway between the selective barrier and the suction port of the submersible pump that is suspended inside the selective barrier (Clearly shown in Figures 1-3).
Clausen is silent with respect to an electric motor; wherein the submersible pump is connected to the electric motor; the selective barrier surrounding the electric motor and the pump; and herein the selective barrier is spaced apart from the electric motor and the 
However, Evingham teaches a submersible pump that discloses a motor directly connected to the pump (Figure 1 with electric motor 12). The resultant combination would place the motor 12 of Evingham into the pump 16 of Clausen such that the submersible pump is connected to the electric motor; the selective barrier surrounding the electric motor and the pump; and herein the selective barrier is spaced apart from the electric motor and the submersible pump a pre-defined distance to define a contiguous fluid passageway between the selective barrier and the suction port of the submersible pump. It should be noted that the Clausen does not explicitly state the use of an electric motor however the structure shown in Figures 1-3 leads one to conclusion that there is a motor within the pump body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Clausen with the motor of Evingham to minimize the pump and motor space while providing the pump with the required power to move the targeted fluid. 
Regarding claim 12, Clausen’s modified teachings are described above in claim 10 where Clausen further discloses that the membrane comprises mesh having a plurality of passageways formed therein to allow fluid to pass through (Filter 74 will inherently feature a mesh to allow for fluid to pass while preventing appropriately sized debris).
Regarding claim 13, Clausen’s modified teachings are described above in claim 10, respectively, but are silent with respect to the pre-defined distance is at least one inch. Clausen 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a matter of design choice to size the gap between the filter and pump to be at least one inch to account for the applied site and the site’s particular size requirements. Gardner v. TEC Syst, Inc. MPEP 2144.04 Section IV Subsection A.
Regarding claim 14, Clausen’s modified teachings are described above in claim 10, respectively, but are silent with respect to the pre-defined distance is at least two inches. Clausen does disclose that the sizing of the pump and by association the filter is application dependent (Column 3 Line 57 through Column 4 Line 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a matter of design choice to size the gap between the filter and pump to be at least two inches to account for the applied site and the site’s particular size requirements. Gardner v. TEC Syst, Inc. MPEP 2144.04 Section IV Subsection A.
Regarding claim 17, Clausen’s modified teachings are described above in claim 10 where Clausen further discloses that the frame is cylindrical in shape (Evident from Clausen Figures 1-3).
Claims 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 5860796 (Clausen) in view of US 2011/0247970 (Evingham) and further in view of US 5860792 (Marks). 
Regarding claim 15, Clausen’s teachings are described above in claim 10 but are silent with respect to a strainer over the suction port.
However, Marks teaches a submersible pump that discloses the use of a filter and a strainer on the inlet tube (Strainer 70 paired with external filter clamped to the inlet 54 per 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inlet of Clausen’s pump with the strainer taught by Marks to further exclude particulates from entering the pump therefore preventing damage to any of the internal components of the pump.
Regarding claim 16, Clausen’s modified teachings are described above in claim 15 where the combination of Clausen and Marks would further discloses that the membrane is configured to allow larger sized particles to pass than through the strainer over the suction port. The sizing of the gapping in the strainer relative to the gapping in the filter would have to be smaller in order for a double filter to effectively function. If the strainer had larger gaps than the filter than the strainer would be useless and cause fluid flow impedance. If the strainer had equivalent gaps to the filter gaps than there would be no additional filtering and as stated immediately prior would be useless and cause fluid flow issues. It should be noted that there are a finite of relative sizes, three in fact (strainer < filter; strainer > filter; strainer = filter), such that it would have been a matter of design choice for one of ordinary skill in the art to try each variation to determine the optimal set-up.
Regarding claim 20, Clausen teaches a submerged fuel pump that discloses a submersible pump having a suction port at a first end and a discharge port at a second end (Pump 16 in Figure 1 with inlet on the bottom end and outlet on the top end per Column 3 Line 57 through Column 4 Line 2), the selective barrier (Figure 18 Filter 2) comprising: a frame having a sidewall, a top end and an opposing bottom end coupled together by the sidewall (Frame made of bottom end 72, sidewall (112, 130, 82), and top end 70), and the top end having a central aperture therein (Figure 1), wherein the suction port of the pump is configured to be 
Clausen is silent with respect to an electric motor; wherein the submersible pump is connected to the electric motor; the selective barrier surrounding the electric motor and the pump; and herein the selective barrier is spaced apart from the electric motor and the submersible pump a pre-defined distance to define a contiguous fluid passageway between the selective barrier and the suction port of the submersible pump. It should be noted that the Clausen does not explicitly state the use of an electric motor however the structure shown in Figures 1-3 leads one to conclusion that there is a motor within the pump body. 
However, Evingham teaches a submersible pump that discloses a motor directly connected to the pump (Figure 1 with electric motor 12). The resultant combination would place the motor 12 of Evingham into the pump 16 of Clausen such that the submersible pump is connected to the electric motor; the selective barrier surrounding the electric motor and the pump; and herein the selective barrier is spaced apart from the electric motor and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Clausen with the motor of Evingham to minimize the pump and motor space while providing the pump with the required power to move the targeted fluid.
Clausen, per Evingham, is silent with respect to a strainer secured over the suction port of the submersible pump.
However, Marks teaches a submersible pump that discloses the use of a filter and a strainer on the inlet tube (Strainer 70 paired with external filter clamped to the inlet 54 per Column 3 Lines 47-50). The resultant combination would place a strainer on the inlet of the pump 54 of Evingham.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inlet of Clausen’s pump with the strainer taught by Marks to further exclude particulates from entering the pump therefore preventing damage to any of the internal components of the pump.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 5860796 (Clausen) in view of US 2011/0247970 (Evingham) and further in view of US 2007/0187328 (Gordon).
Regarding claim 18, Clausen’s modified teachings are described above in claim 10 but are silent with respect to the membrane being made of plastic.
However, Gordon teaches a filter used for a fluid pump’s intake port that discloses a membrane with plastic (¶ 70 details an equivalent frame for the filter being made of metal or plastic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the membrane of Clausen with the plastic taught by Gordon to allow for a lightweight, inert, and durable material to house the membrane.
Regarding claim 19, Clausen’s modified teachings are described above in claim 10 but are silent with respect to the membrane being made of metal. 
However, Gordon teaches a filter used for a fluid pump’s intake port that discloses a membrane with metal (¶ 70 details an equivalent frame for the filter being made of metal or plastic).


Response to Arguments
Applicant’s arguments with respect to claims 1-10 and 12-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746